 



Exhibit 10.2
AWARD AGREEMENT
          This Award Agreement (“Agreement”) is made as of                     ,
2007 between Centex Corporation, a Nevada corporation (the “Corporation”), and
                                         (the “Participant”) under the
stockholder-approved Centex Corporation 2003 Annual Incentive Compensation Plan
(the “Plan”), and sets forth the terms, conditions and limitations applicable to
an Award to the Participant relative to fiscal year 2008.
          This Agreement is subject to the Plan (which may be amended from time
to time), and the Plan will govern where there is any inconsistency between the
Plan and this Agreement. The provisions of the Plan are also the provisions of
this Agreement, and all terms, provisions and definitions set forth in the Plan
are incorporated into this Agreement and made a part of this Agreement for all
purposes. Capitalized terms used and not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Plan.
          The maximum cash Award that may be paid to the Participant for fiscal
year 2008 is two percent (2%) of the reported net income of the Corporation and
its subsidiaries for such fiscal year. Attached hereto is a chart that describes
the performance goal or goals applicable to this Agreement and the percentage of
the maximum Award to be paid, depending on what level(s) of the performance
goal(s) is or are achieved during fiscal year 2008. The Corporation acknowledges
that the operating results of Centex Corporation and its subsidiaries during
fiscal year 2008 are substantially uncertain, and, accordingly, it is
substantially uncertain whether the performance goal(s) will be satisfied during
fiscal year 2008.
          Payment of an Award will be made to the Participant following the
conclusion of fiscal year 2008, upon the conditions that the performance goal or
goals specified herein have been achieved and the Compensation and Management
Development Committee has reviewed and approved the Award. In reviewing and
approving the Award, the Committee may reduce the Award otherwise computed by
reference to the attached chart taking into account such factors as the
Committee shall determine to be appropriate. No Award will be granted to a
Participant who is not employed by the Corporation on the last day of the fiscal
year, unless otherwise specified by the Committee.

              CENTEX CORPORATION   PARTICIPANT    
 
           
By:
           
 
 
 
 
 
   

